DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,088,767 (Hoblingre).
Regarding claim 1, Hoblingre discloses a release mechanism (see Figures 3-7) comprising:
a base portion (24 & 25) including a plurality of equally spaced rails (44) extending radially outward from a center of the base portion (see Figure 7);
a rotatable portion (42 & 48) rotatably mounted to the base portion, said rotatable portion including a bottom surface (45) having a cam indentation (46; see Figures 3, 5, and 6); and
a plurality of release balls (52) positioned between the base portion and the rotatable portion so that one of the release balls is ridable on each of the rails and all of the release balls are positioned within the cam indentation (see Figure 3), said cam indentation being configured so that as the rotatable portion is rotated relative to the base portion the cam indentation causes the release balls to move along the rails to the center and allows the release balls to move outward away from the center in unison with each other (see column 4, lines 48-56).
Regarding claim 2, Hoblingre discloses the plurality of rails (44) is three rails extending radially outward at 120° relative to each other and the number of release balls (52) is three release balls (see Figures 6 and 7, and column 3, lines 43-46).
Regarding claim 3, Hoblingre discloses the cam indentation (46) includes three equally spaced pockets that the release balls (52) are positioned in when the balls are at an end of the rails opposite to the center of the base portion (24 & 25), and radii surfaces (53) between the pockets that the release balls are positioned against when the balls are at an end of the rails proximate to the center of the base portion (see Figures 3, 5, and 6).
Regarding claim 4, Hoblingre discloses the base portion (24 & 25) and the rotatable portion (42 & 48) include a central bore that accepts a bolt (20), said release balls (52) being configured to hold the bolt when the balls are at an end of the rails (44) proximate to the center of the base portion and release the bolt when the balls are at an end of the rails opposite to the center of the base portion (see Figures 5 and 6, and column 4, lines 48-56).
Regarding claim 7, Hoblingre discloses the rotatable portion (42 & 48) includes a nut (32) that accepts a wrench for rotating the rotatable portion (see Figure 3).
Regarding claim 8, Hoblingre discloses the base portion (24 &25) is square (see square opening in Figure 7) and the rotatable portion (42 & 48) is round (see Figures 5 and 6).
Regarding claim 9, Hoblingre discloses a release mechanism (see Figures 3-7) for releasably securing a releasable structure (14) to a stationary structure (6), said mechanism comprising:
a base portion (24 & 25) including three equally spaced rails (44) extending radially outward from a center of the base portion and an opening extending through the center of the base portion (see Figure 7);
a rotatable portion (42 & 48) rotatably mounted to the base portion and including an opening in axial alignment with the opening in the base portion (see Figure 3), said releasable structure extending through the openings and said rotatable portion including a bottom surface having a cam indentation (46; see Figures 3, 5, and 6); and 
three release balls (52) positioned between the base portion and the rotatable portion so that one of the release balls is ridable on each of the rails and all of the release balls are positioned within the cam indentation, said cam indentation being configured so that as the rotatable portion is rotated relative to the base portion the cam indentation causes the release balls to move along the rails to the center and allows the release balls to move outward away from the center in unison with each other so that when the release balls are at an end of the rails proximate to the center of the base portion the mechanism holds the releasable structure and when the release balls are at an end of the rails opposite to the center of the base portion the mechanism releases the releasable structure (see Figures 5 and 6, and column 4, lines 48-56).
Regarding claim 10, Hoblingre discloses the release mechanism according to claim 9 wherein the cam indentation includes three equally spaced pockets that the release balls are positioned in when the balls are at the end of the rails opposite to the center of the base portion, and radii surfaces between the pockets that the release balls are positioned against when the balls are at the end of the rails proximate to the center of the base portion.
Regarding claim 13, Hoblingre discloses the release mechanism according to claim 9 wherein the rotatable portion includes a nut that accepts a wrench for rotating the rotatable portion.
Regarding claim 14, Hoblingre discloses the base portion (24 &25) is square (see square opening in Figure 7) and the rotatable portion (42 & 48) is round (see Figures 5 and 6).
Regarding claim 15, Hoblingre discloses a release joint assembly (see Figures 3-7) comprising:
a stationary structure (6) including an opening (formed between 8 and 10 in Figure 4);
a releasable structure (14);
a bolt (20) secured to the releasable structure (via guide lugs 22) and extending through the opening in the stationary structure (see Figure 4); and
a release mechanism (see Figures 3-7) for releasing the releasable structure from the stationary structure, said release mechanism including a base portion (24 & 25) having a center opening and a plurality of equally spaced rails (44) extending radially outward from the center opening of the base portion (see Figure 7), a rotatable portion (42 & 48) rotatably mounted to the base portion, said rotatable portion including a center opening in axial alignment with the center opening in the base portion and a bottom surface (45) having a cam indentation (46; see Figures 3, 5, and 6), said bolt extending through the axially aligned center openings, and a plurality of release balls (52) positioned between the base portion and the rotatable portion so that one of the release balls is ridable on each of the rails and all of the release balls are positioned within the cam indentation, said cam indentation being configured so that as the rotatable portion is rotated relative to the base portion the cam indentation causes the release balls to move along the rails to the center and allows the release balls to move outward away from the center in unison with each other in manner so that the release structure is secured to the stationary structure when the release balls are positioned proximate the center openings and the release structure is released from the stationary structure when the release balls are at an end of the rails opposite to the center openings (see column 4, lines 48-56)..
Regarding claim 16, Hoblingre discloses the plurality of rails (44) is three rails extending radially outward at 120° relative to each other and the number of release balls (52) is three release balls (see Figures 6 and 7, and column 3, lines 43-46).
Regarding claim 17, Hoblingre discloses the cam indentation (46) includes three equally spaced pockets that the release balls (52) are positioned in when the balls are at an end of the rails opposite to the center of the base portion (24 & 25), and radii surfaces (53) between the pockets that the release balls are positioned against when the balls are at an end of the rails proximate to the center of the base portion (see Figures 3, 5, and 6).
Regarding claim 20, Hoblingre discloses the rotatable portion (42 & 48) includes a nut (32) that accepts a wrench for rotating the rotatable portion (see Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoblingre in view of FR 2786520 (Guillemard; the citations of which are taken from the attached translation).
Hoblingre discloses the release mechanism according to claim 1,  the release mechanism according to claim 9, and the joint assembly according to claim 15, but does not expressly disclose the base portion (24 & 25) includes a stop block and the rotatable portion (42 & 48) includes a tab, said tab engaging the stop block when the rotatable portion is rotated to either hold the release balls (52) at an end of the rails (44) proximate to the center of the base portion or hold the release balls at an end of the rails opposite to the center of the base portion.
Guillemard teaches a base portion (40) includes a stop block (64) and a rotatable portion (62) includes a tab (66), said tab engaging the stop block when the rotatable portion is rotated to either hold release balls (46) at an end of rails (48) proximate to the center of the base portion or hold the release balls at an end of the rails opposite to the center of the base portion (see Figure 1 vs. Figure 3). Guillemard teaches this structure provides a means of limiting the travel of the release balls during operation (see page 3, line 121, through page 4, line 141). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism of Hoblingre such that the base portion includes a stop block and the rotatable portion includes a tab, said tab engaging the stop block when the rotatable portion is rotated to either hold the release balls at an end of the rails proximate to the center of the base portion or hold the release balls at an end of the rails opposite to the center of the base portion, as taught in Guillemard, in order to provide a means of limiting the travel of the release balls during operation.

Allowable Subject Matter
Claims 6, 12, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of Hoblingre and Guillemard teaches the release mechanism according to claim 5, the release mechanism according to claim 11, and the joint assembly according to claim 18, but fails to disclose the stop block (64 of Guillemard) is secured to the base portion (24 & 25 of Hoblingre; 40 of Guillemard) by a pull pin. The prior art fails to fairly show or suggest a modification to the combination of Hoblingre and Guillemard such that the stop block is secured to the base portion by a pull pin. Instead of a pull pin, Guillemard teaches actuation of the other components of the release mechanism relative to the stop block is carried out via a lever arm (62M). Modifying this structure to instead utilize a pull pin would teach away from this intended structure and would require modification to the packaging of Guillemard such that the pull pin may be secured to the rest of the structure of the release mechanism.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
August 29, 2022